PROSPECTUS SUPPLEMENT (To Prospectus Dated May 8, 2007) FILED PURSUANT TO RULE 424(B)(5) REGISTRATION NO. 333-142572 ¥50,000,000,000 1.400% Notes Due 2017 On June 30, 2005, the EIB issued ¥100,000,000,000 aggregate principal amount of 1.400% Notes Due 2017 and on March 14, 2007, the EIB issued an additional ¥50,000,000,000 aggregate principal amount of 1.400% Notes Due 2017, both under a fiscal agency agreement dated January 24, 2001.The Notes offered under this prospectus supplement will have the same terms (other than inter alia the price to public and issue date), form part of the same series and trade freely with the Notes issued on June 30, 2005 and March 14, 2007. Interest payable on June 20 and December 20 of each year, commencing June 20, 2008. The Notes will mature on June 20, 2017. The EIB will not have the right to redeem the Notes before their scheduled maturity. Application has been made for the Notes to be admitted to the official list of and to trading on the Bourse de Luxembourg, which is the regulated market of the Luxembourg Stock Exchange. PRICE OF THE NOTES 99.831% AND ACCRUED INTEREST PricetoPublic(1) a Underwriters Discountsand Commissions Proceedsto the EIB (1) a Per Note 99.831 % 0.15 % 99.681 % Total ¥ 49,915,500,000 ¥ 75,000,000 ¥ 49,840,500,000 (1) Plus accrued interest for the period from and including December 20, 2007 up to but excluding the date of delivery which is expected to be January 18, 2008, in the aggregate amount of ¥55,616,438 and additional interest from (and including) January 18, 2008 if delivery occurs after that date. The United States Securities and Exchange Commission, state securities regulators, the Luxembourg Stock Exchange or any foreign governmental agencies have not approved or disapproved these Notes, or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Underwriters below expect to deliver the Notes to purchasers in book-entry form only, through the facilities of The Depository Trust Company (“DTC”), Clearstream Banking, société anonyme or Euroclear Bank S.A./N.V., as the case may be, on January 18, 2008. MITSUBISHI UFJ SECURITIES INTERNATIONAL PLC NOMURA SECURITIES January 11, 2008 TABLE OF CONTENTS Prospectus Supplement Prospectus Page Page Where You Can Find More Information S-3 About this Prospectus 3 Filings S-3 Where You Can Find More Information 3 Summary of the Offering S-5 The European Investment Bank 5 Application of Proceeds S-7 Use of Proceeds 8 Description of Notes S-7 Description of Securities 9 Book-Entry System S-9 Plan of Distribution 16 Currency Conversions S-12 Currency Conversions and Foreign Exchange Risks 17 Underwriters S-13 United States Taxation 18 Recent Developments S-14 Directive on Taxation of Savings Income 23 United States Taxation S-14 Legal Opinions 23 Validity of the Notes S-18 Experts 23 Experts S-19 Enforcement of Civil Liabilities Against the EIB 23 General Information S-19 Authorized Representative in the United States 24 You should rely only on the information contained in this prospectus supplement and the accompanying prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus supplement and the accompanying prospectus. We are offering to sell Notes and making offers to buy Notes only in jurisdictions where offers and sales are permitted. The information contained in this prospectus supplement and the accompanying prospectus is accurate only as of the date of this prospectus supplement, regardless of the time of delivery of this prospectus supplement and the accompanying prospectus or any sale of the Notes. The information set forth herein, except the information appearing under the heading “Underwriters”, is stated on the authority of the President of the EIB, acting in his duly authorized official capacity as President. If we use a capitalized term in this prospectus supplement and do not define the term in this document, it is defined in the accompanying prospectus.References herein to “Japanese yen” or “¥” are to the lawful currency of Japan. The Notes are offered globally for sale in those jurisdictions in the United States, Canada, Europe, Asia and elsewhere where it is lawful to make offers. See “Underwriters”. This prospectus supplement and the accompanying prospectus include particulars given in compliance with the rules governing admission of securities to the official list of and to trading on the Bourse de Luxembourg, which is the regulated market of the Luxembourg Stock Exchange, for the purpose of giving information with regard to the EIB.This prospectus supplement and the accompanying prospectus do not constitute a “prospectus supplement” or “prospectus”, respectively, within the meaning of the Luxembourg law of July 10, 2005 on securities prospectuses.The EIB accepts full responsibility for the accuracy of the information contained in this prospectus supplement and the accompanying prospectus and confirms, having made all reasonable inquiries, that to the best of its knowledge and belief there are not other facts the omission of which would make any statement herein or in the prospectus misleading in any material respect. We cannot guarantee that listing will be obtained on the Luxembourg Stock Exchange. Inquiries regarding our listing status on the Luxembourg Stock Exchange should be directed to our Luxembourg listing agent, Dexia Banque Internationale
